DETAILED ACTION
This Office Action is in response to the amendment filed on 12/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 12/18/2020, responding to the Office Action mailed on 8/21/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 20. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US 2010/0155949 A1).

With regard to claim 10, Jain discloses a semiconductor device, as shown in Fig. 1G, comprising: 
a semiconductor substrate 101; 
a conductive pad 109 over the semiconductor substrate; 
a conductive bump 146 over the conductive pad; 
a conductive cap 164 over the conductive bump;
a barrier layer 162 having a first portion extending substantially along a bottom surface of  of the conductive cap, wherein the second portion of the barrier layer has an outer sidewall substantially aligned vertically with a sidewall of the conductive bump; 
a passivation layer 118 over the semiconductor substrate and surrounding the conductive bump.
With regard to claim 11, Jain discloses a top portion of the conductive cap 164 protrudes over an edge of the barrier layer 162 (Chau Fig. 1G).  
With regard to claim 12, Jain discloses the conductive bump 146 and the conductive cap 164 comprise different materials (0020, 0022).  
With regard to claim 13, Jain discloses the conductive cap 164 and the barrier layer 162 comprise different materials (0022).  
With regard to claim 14, Jain discloses the barrier layer 162 comprises titanium, cobalt, or combinations thereof (0022).  
With regard to claim 15, Jain discloses a top surface of the conductive cap 164 is in a position higher than a top surface of the passivation layer 118 (Fig. 1G).  
With regard to claim 16, Jain discloses the conductive cap 164 has a first width, the conductive bump 146 has a second width, and the first width is smaller than the second width (Fig. 1G).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 8,026,167 B2) in view of Shen et al. (US 2011/0285023 A1).

With regard to claim 17, Ryu discloses a semiconductor device, as shown in Fig. 6, comprising: 
a semiconductor substrate 10; 
a conductive pad 25 over the semiconductor substrate; 
a conductive bump 40 over the conductive pad and having a first portion and a second portion over the first portion; 
a conductive cap 60 over the conductive bump; 
a passivation layer 30 over the semiconductor substrate and surrounding the conductive bump.  
Ryu fails to show the second portion has a width smaller than a width of the first portion and a bottom of the conductive cap has a width smaller than the width of the first portion of the conductive bump.
Shen, as shown in figure below, discloses an interconnect structure comprising a conductive bump 416 having a second portion over a first portion wherein the second portion has a width smaller than a width of the first portion and a bottom of a conductive cap 518 has a width smaller than the width of the first portion of the conductive bump.
Shen teaches the trapezoidal shape bump reduces current density in the base and reduce probability of misalignment when bonding the top to other device (Shen 0034).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shen’s teachings with the invention of Ryu to reduce current density and reduce misalignment.

    PNG
    media_image1.png
    865
    1020
    media_image1.png
    Greyscale

With regard to claim 18, Ryu and Shen disclose the width of the conductive cap 60 (Ryu) (Shen 518) is substantially the same as the width of the second portion (upper portion of 40 Ryu) (upper portion of 416 Shen) (Ryu Fig. 6 and/or figure above).  
With regard to claim 19, Ryu discloses a top surface of the conductive bump 40 is in a position higher than a top surface of the passivation layer 30 (Ryu Fig. 6).  
With regard to claim 20, Ryu discloses a sidewall of the first portion (bottom portion of 40) is in contact with the passivation layer 30 (Ryu Fig. 6).  
Allowable Subject Matter
Claims 1 - 9 are allowed.
The prior art of record does not disclose or suggest either in singularly or in combination the limitations and other elements in the claims: the passivation layer has an inner sidewall that has a first portion extending upwards from a top of the conductive pad and in contact with the conductive bump, a second portion with first and second ends, the second portion extending, starting from the first end thereof, laterally from a top of the first portion, and a third portion extending upwards from the second end of the second portion to a top of the passivation layer and spaced apart from the conductive bump.
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 7, 9 - 10, and 17 - 18 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
March 17, 2021